 Case 2:20-cv-00285-JDL Document 5 Filed 08/12/20 Page 1 of 4                PageID #: 124



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE
DOMINIQUE HAMILTON,                        )
                                           )
              Plaintiff                    )
                                           )
       v.                                  )      2:20-cv-00285-JDL
                                           )
STATE FARM AND CASUALTY                    )
COMPANY, et al.,                           )
                                           )
              Defendants                   )

                  RECOMMENDED DECISION AFTER REVIEW
                       OF PLAINTIFF’S COMPLAINT

       Plaintiff seeks to recover damages allegedly resulting from an automobile collision

in September 2019. (Complaint at 4, ECF No. 1.) Plaintiff has joined as defendants the

driver of the vehicle that struck Plaintiff’s vehicle and the driver’s insurance company. (Id.

at 2; Attachment, ECF No. 1-12.)

       Plaintiff also filed an application to proceed in forma pauperis (ECF No. 2), which

application the Court granted. (ECF No. 4.) In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate.          28 U.S.C. §

1915(e)(2). Following a review of the complaint, because this Court lacks jurisdiction over

the subject of Plaintiff’s claim, I recommend the Court dismiss the complaint without

prejudice.

                                  STANDARD OF REVIEW

       When a party is proceeding in forma pauperis, “the court shall dismiss the case at

any time if the court determines,” inter alia, that the action is “frivolous or malicious” or
 Case 2:20-cv-00285-JDL Document 5 Filed 08/12/20 Page 2 of 4                 PageID #: 125



“fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), the

complaint may not consist entirely of “conclusory allegations that merely parrot the

relevant legal standard,” Young v. Wells Fargo, N.A., 717 F.3d 224, 231 (1st Cir. 2013).

See also Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980) (explaining that the liberal

standard applied to the pleadings of pro se plaintiffs “is not to say that pro se plaintiffs are

not required to plead basic facts sufficient to state a claim”).

                                         DISCUSSION

       “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). “It

is to be presumed that a cause lies outside this limited jurisdiction, and the burden of

establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S.

at 377 (citations omitted). “A court is duty-bound to notice, and act upon, defects in its

subject matter jurisdiction sua sponte.” Spooner v. EEN, Inc., 644 F.3d 62, 67 (1st Cir.

2011). For the matter to proceed in this Court, Plaintiff’s claim must present either a federal

question, 28 U.S.C. § 1331, or a matter in controversy that exceeds the value of $75,000

between persons domiciled in different states, 28 U.S.C. § 1332.

                                               2
 Case 2:20-cv-00285-JDL Document 5 Filed 08/12/20 Page 3 of 4                PageID #: 126



       In her complaint, Plaintiff identifies both federal question and diversity as the bases

of this Court’s jurisdiction. (Complaint at 3.) Pursuant to section 1331, federal district

courts “have original jurisdiction of all civil actions arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. Plaintiff’s complaint does not assert a

claim based on the United States Constitution, a federal statute, or a federal treaty. The

Court thus lacks federal question jurisdiction over Plaintiff’s claim.

       Federal district courts also have original jurisdiction “where the matter in

controversy exceeds the sum or value of $75,000 . . . and is between citizens of different

States.” 28 U.S.C. § 1332(a)(1). For diversity jurisdiction, there must be “complete

diversity of citizenship as between all plaintiffs and all defendants.” Connectu LLC v.

Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008). That is, for Plaintiff’s claim to be within the

Court’s diversity jurisdiction, Plaintiff must have been a citizen of a different state than

both the defendants on the date the complaint was filed. See Alvarez-Torres v. Ryder

Memorial Hosp., Inc., 582 F.3d 47, 54 (1st Cir. 2009) (“[D]iversity jurisdiction does not

exist where any plaintiff is a citizen of the same state as any defendant”). Plaintiff,

however, has alleged that she and one of the defendants, Marisa Brown, reside in Maine.

(Complaint at 1–2.) Plaintiff, therefore, has not alleged a claim within this Court’s

diversity jurisdiction.

                                       CONCLUSION

       Based on the foregoing analysis, after a review in accordance with 28 U.S.C. § 1915,

I recommend the Court dismiss Plaintiff’s complaint without prejudice.



                                              3
 Case 2:20-cv-00285-JDL Document 5 Filed 08/12/20 Page 4 of 4                PageID #: 127



                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 12th day of August, 2020.




                                             4
